Case: 16-11076   Date Filed: 04/03/2017   Page: 1 of 5


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-11076
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 6:15-cr-00023-PGB-DAB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

JEREMY L. ADDISON,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 3, 2017)



Before JULIE CARNES, JILL PRYOR, and EDMONDSON, Circuit Judges.
              Case: 16-11076     Date Filed: 04/03/2017    Page: 2 of 5


PER CURIAM:



      Jeremy Addison appeals his convictions and sentences for assault of a

federal law enforcement officer and threats against the President of the United

States. He argues that the district court committed plain error by allowing an

interested prosecutor to prosecute the case. He also argues that the court

incorrectly calculated his sentencing guideline range because (1) he erroneously

received an enhancement for obstruction of justice; (2) he did not receive a

reduction for acceptance of responsibility; and (3) some of his prior convictions

were erroneously counted as separate convictions in his criminal history.



                                          I.



      When a defendant does not object to an issue in front of the district court, we

review only for plain error. United States v. Siegelman, 786 F.3d 1322, 1330 (11th

Cir. 2015), cert. denied, 136 S. Ct. 798 (2016). Federal prosecutors may not

represent the United States in any matter in which they, their family, or their

business associates have any interest. Young v. U.S. ex rel. Vuitton et Fils S.A.,

481 U.S. 787, 803 (1987). We have determined that Young categorically forbids




                                          2
                Case: 16-11076    Date Filed: 04/03/2017   Page: 3 of 5


an interested person from controlling the defendant’s prosecution. Siegelman, 786
F.3d at 1329.

      Addison sent the prosecutor a threatening letter. The prosecutor, however,

had no conflict during the investigation of the case or the change-of-plea hearing:

the pertinent threat was sent after the guilty plea. The threat was short-lived, as

Addison sent an apology letter soon after sending the threat. Given Addison’s

repentance, the threat was gone by the time the case got to sentencing. At the

sentencing hearing, the prosecutor had no clear personal interest in seeing Addison

receive a higher sentence and was not – in a personal sense – obviously an

interested party. See Young, 481 U.S. at 803; Siegelman, 786 F.3d at 1329.

Addison is not due relief per plain error review. See Siegelman, 786 F.3d at 1330.



                                          II.



      We review de novo the district court’s interpretation of the Sentencing

Guidelines and its application of the Guidelines to the facts; we review for clear

error the district court’s factual findings. United States v. Barrington, 648 F.3d
1178, 1194-95 (11th Cir. 2011).

      We have affirmed application of the obstruction of justice enhancement,

U.S.S.G. § 3C1.1, when a defendant delayed and disrupted court proceedings, in


                                           3
               Case: 16-11076     Date Filed: 04/03/2017    Page: 4 of 5


part, by threatening violence to U.S. Marshals, the judge, and other court

personnel. United States v. Perkins, 787 F.3d 1329, 1333, 1336, 1341 (11th Cir.

2015), cert. denied, 136 S. Ct. 599 (2015).

      A district court’s determination that a defendant is unentitled to a reduction

in points for acceptance of responsibility, pursuant to U.S.S.G. § 3E1.1(a) and (b),

will not be set aside unless the facts in the record clearly establish that a defendant

has accepted personal responsibility. United States v. Sawyer, 180 F.3d 1319,

1323 (11th Cir. 1999). Although a guilty plea constitutes significant evidence of

acceptance of responsibility, the evidence may be outweighed by conduct that is

inconsistent with acceptance. United States v. Lewis, 115 F.3d 1531, 1537 (11th

Cir. 1997).

      Section 4A1.2 provides that prior sentences are counted separately in a

defendant’s criminal history if the sentences were imposed for offenses that were

separated by an intervening arrest, meaning that the defendant was arrested for the

first offense prior to committing the second offense. U.S.S.G. § 4A1.2(a)(2). The

burden is on the government to prove that the prior convictions arose out of

separate and distinct criminal episodes. United States v. Sneed, 600 F.3d 1326,

1329 (11th Cir. 2010).




                                           4
              Case: 16-11076      Date Filed: 04/03/2017   Page: 5 of 5


      The district court did not err in applying the obstruction of justice

enhancement because, by sending the threatening letter to the prosecutor, Addison

attempted to delay or disrupt the court proceedings for his sentencing. See Perkins,
787 F.3d at 1333, 1336, 1341; U.S.S.G. § 3C1.1.

      The district court did not clearly err in denying Addison the three-point

reduction for acceptance of responsibility, pursuant to § 3E1.1(a) and (b), because

his conduct in sending a threatening letter to the prosecutor was inconsistent with

true acceptance of responsibility and did not allow the government or the court to

dispose of the case efficiently. See Sawyer, 180 F.3d at 1323; Lewis, 115 F.3d at

1537; U.S.S.G. § 3E1.1(a), (b).

      The government’s exhibits supported the assertion that the offenses in

question were separated by an intervening arrest, and, therefore, the prior sentences

were properly scored in Addison’s criminal history. See Sneed, 600 F.3d at 1329;

U.S.S.G. § 4A1.2.

      AFFIRMED.




                                          5